UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4284



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY JOHNSON, a/k/a Little Greg,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (8:02-
cr-00178-PJM)


Submitted:   January 10, 2007              Decided:   March 1, 2007


Before WIDENER and MOTZ, Circuit Judges, and Glen E. CONRAD, United
States District Judge for the Western District of Virginia, sitting
by designation.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, SULLIVAN & SULLIVAN, College Park, Maryland,
for Appellant. Deborah A. Johnston, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          This case is before the court after resentencing on

remand.   In   our   prior   decision,   we   affirmed   Gregory   Anthony

Johnson’s convictions of one count of kidnaping, in violation of 18

U.S.C. §§ 1201(a)(1), 2 (2000), one count of attempting to kill a

witness, in violation of 18 U.S.C. §§ 1512(a)(1)(C), 2 (2000); and

two counts of using and carrying a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. §§ 924(c), 2

(2000).   We also rejected Johnson’s arguments that the district

court’s order of restitution was improper, but vacated his sentence

and remanded for resentencing under an advisory Guideline* scheme

pursuant to United States v. Booker, 543 U.S. 220 (2005).           United

States v. Johnson, 400 F.3d 187 (4th Cir.), cert. denied, 126 S.

Ct. 134 (2005).

          On remand, the district court utilized the same Guideline

calculations that were applied in Johnson’s initial sentencing,

without objection.     The total offense level of forty-one and

Johnson’s criminal history category of I yielded a sentencing range

of 324 to 405 months on the kidnaping and witness tampering counts.

The firearm counts were subject to statutory minimum consecutive

sentences of seven and twenty-five years.          At the resentencing

hearing the district court heard argument from counsel and a

statement by Johnson, discussed its consideration of the factors in


     *
      U.S. Sentencing Guidelines Manual (USSG) (2002).

                                 - 2 -
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and sentenced

Johnson to 405 months of imprisonment on the kidnaping count,

twenty years concurrent on the witness tampering count, seven years

consecutive on the first § 924(c) count, and twenty-five years

consecutive on the second § 924(c) count, for a total of 789 months

of imprisonment.        The district court also ordered restitution in

amounts identical to the original judgment, and ordered that the

restitution be paid in monthly installments of $25. Johnson timely

appealed.

            On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states there are no

meritorious issues for appeal, but questions whether the district

court erred in permitting Johnson to be tried and sentenced on an

indictment       that    did           not   allege        specific     violations     of

§   924(c)(1)(C),       and       whether    the     district     court     exceeded   its

authority    on    remand         by   imposing      a    payment    schedule    for   the

restitution.       In a pro se supplemental brief, Johnson asserts that

the     district    court         violated    his        Fifth   Amendment    rights    by

converting    generic         §    924(c)     convictions        into   §    924(c)(1)(C)

offenses by a preponderance of the evidence in violation of Booker,

that the court erred in finding separate uses of a firearm and

consequently imposing consecutive sentences, and that the district

court    erred     in   calculating          the     Guideline      range    because   the

imposition of an enhancement under USSG § 2A3.1(b)(1) amounted to


                                             - 3 -
double    counting   in    light    of   the   sentences      on   the    §    924(c)

convictions.    The Government declined to file a brief.

            Because Johnson did not challenge the validity of the

indictment or his § 924(c) convictions or sentences in the first

appeal,   the   mandate     rule    precludes   him    from    asserting        these

challenges at this point.          United States v. Bell, 5 F.3d 64, 66-67

(4th Cir. 1993).     Johnson does not assert any of the exceptions to

the mandate rule, but relies on the principles of Booker to argue

error related to his § 924(c) sentences.              Even if we consider his

arguments, Johnson is not entitled to any relief.                  This court has

held that the mandatory consecutive sentencing scheme established

in § 924(c) for multiple convictions under the statute was not

affected by Booker.        United States v. Robinson, 404 F.3d 850, 862

(4th Cir.), cert. denied, 126 S. Ct. 288 (2005), and 126 S. Ct. 469

(2005).    Nor did the district court engage in impermissible fact-

finding to impose separate consecutive sentences under § 924(c), as

the two § 924(c) counts in the indictment clearly charged separate

incidents, and the jury’s verdict thus supported the enhanced

sentence mandated by § 924(c)(1)(C) for a second conviction.                     Deal

v. United States, 508 U.S. 129, 133 (1993).               Finally, this court

has concluded that the sentencing enhancements under § 924(c)(1)(C)

for   successive     §    924(c)    convictions    fall    within        the   prior

convictions exception to the rule announced in Apprendi v. New

Jersey, 530 U.S. 466 (2000), and thus are not required to be


                                      - 4 -
alleged in the indictment or submitted to the jury.   United States

v. Cristobal, 293 F.3d 134, 146-47 & n.20 (4th Cir. 2002).

          Counsel next suggests that the district court erred in

imposing a restitution payment schedule because no payment schedule

was imposed in the original restitution order and the restitution

order was affirmed on appeal.    We conclude that this argument is

without merit.    The statute that prescribes the administrative

details of restitution requires the district court to specify a

payment schedule in the restitution order.   18 U.S.C. § 3664(f)(2)

(2000).   The district court erred in failing to include a payment

schedule in the original restitution order, but our mandate in

Johnson’s prior appeal did not preclude the district court from

imposing a payment schedule in the amended judgment on remand.

          We have considered the issues raised in Johnson’s pro se

brief and find them to be without merit.       In accordance with

Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal.       We therefore affirm

Johnson’s sentence.    This court requires that counsel inform

Johnson, in writing, of the right to petition the Supreme Court of

the United States for further review.   If Johnson requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Johnson. We dispense with oral argument


                                - 5 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 6 -